Citation Nr: 1545902	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  08-28 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability, current evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which continued the 20 percent rating for a lumbar spine disability. 

In August 2011, the Veteran testified at a hearing at the Boston RO before the undersigned; a transcript of the hearing is of record.  Jurisdiction over the claims file was transferred to the Roanoke, Virginia RO.  

This Board remanded the appeal in October 2011 and May 2014 for further development. 

The issue of entitlement to an increased rating in excess of 10 percent for status post pilonidal cyst resection was raised at the August 2011 Board hearing, but has not been adjudicated by Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2011 remand, the Board directed the AOJ to provide a VA examination for the Veteran's lumbar spine disability that recorded range of motion and specifically included an opinion as to any additional limitation due to pain or other factors, to be expressed in degrees.  See DeLuca v. Brown, 8 Vet App 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).

The VA examiner failed to comply with the remand directives and in May 2014, the Board again directed that an opinion as to any additional limitation due to pain or other factors, to be expressed in degrees.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board further directed that an explanation must be provided for any opinion offered, including if an opinion as to the degree of additional impairment could not be expressed without resorting to speculation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (concerning additional impairment in terms of degrees if feasible); DeLuca, Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010) (concerning when an explanation of why a non-speculative opinion cannot be offered may be considered adequate). 

The May 2015 addendum report noted that the October 2011 VA examiner was no longer available due to retirement/other reasons.  The new examiner stated that he could not give an opinion regarding additional range of motion loss during flare-ups or over time without speculation because there was insufficient evidence or objective examination findings that would provide a reliable prediction of decreased functional ability.  

While the examiner provided a rationale for his opinion, the Board notes that the Veteran is competent to provide statements as to her functional impairment or additional loss of motion during flare-ups or with repetitive use.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Any such reports should be considered by an examiner in estimating any additional loss in terms of degrees.
Therefore, another remand is required.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to assess the current severity of her lumbar spine disability.  The claims file, along with a copy of this remand, should be made available to the examiner.  

The examiner should provide an opinion as to the extent of any additional limitation of motion, in terms of degrees of additional limitation of motion, due to weakened movement, excess fatigability, incoordination, pain, or flare-ups, including after repetitive use. 

The examiner is advised that the Veteran is competent to report the extent of additional functional impairment or loss of motion during flare-ups or after repetitive use.  This evidence should be considered along with the other evidence of record.  If the examiner chooses to reject the Veteran's reports, a reason must be provided for doing so.

If the examiner is unable to provide an opinion as to the degree of any additional impairment without resort to speculation, he or she must explain whether this is due to the limits of the examiner's medical knowledge; the limits of medical knowledge in general, or there is additional evidence; which if obtained, would permit the opinion to be provided.  The examiner should further explain why the Veteran's reports are insufficient.

As previously pointed out, this information is required by VA regulations as interpreted by the courts.

The examiner should also report all associated neurologic impairment.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




